
	

114 HR 3264 IH: Helping Americans Save Act of 2015
U.S. House of Representatives
2015-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3264
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2015
			Ms. Titus introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Energy and Commerce and Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand the Saver’s credit, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Helping Americans Save Act of 2015. 2.Saver’s credit expanded (a)Increase in income limits (1)In generalSection 25B(b)(1) of the Internal Revenue Code of 1986 is amended—
 (A)in subparagraph (A) by striking $30,000 and inserting $50,000, (B)in subparagraph (B) by striking $30,000 but not over $32,500 and inserting $50,000 but not over $60,000,
 (C)in subparagraph (C) by striking $32,500 but not over $50,000 and inserting $60,000 but not over $70,000, and (D)in subparagraph (D) by striking $50,000 and inserting $70,000.
 (2)Conforming amendment to inflation adjustmentSection 25B(b)(3) of such Code is amended— (A)by striking 2006 in the matter preceding subparagraph (A) and inserting 2015, and
 (B)by striking 2005 in subparagraph (B) thereof and inserting 2014. (b)Adjustment of credit amount for inflationSection 25B(a) of such Code is amended—
 (1)by striking In the case of and inserting the following:  (1)In generalIn the case of, and
 (2)by adding at the end the following:  (2)Inflation adjustmentIn the case of any taxable year beginning in a calendar year after 2015, the $2,000 amount contained in paragraph (1) shall be increased by an amount equal to—
 (A)such dollar amount, multiplied by (B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2014 for calendar year 1992 in subparagraph (B) thereof.
							Any increase determined under the preceding sentence shall be rounded to the nearest multiple of
			 $50..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014. 3.Retirement contributions and savings disregarded for certain means-tested programs (a)TANF programSection 408(a) of the Social Security Act (42 U.S.C. 608(a)) is amended by adding at the end the following:
				
 (13)Disregard of certain retirement accounts and contributionsIn determining the eligibility of an individual for assistance, or the amount of assistance payable to an individual, under a State program funded under this part, the State shall disregard any amount contributed by the individual to, and the value of—
 (A)any funds in a plan, contract, or account, described in sections 401(a), 403(a), 403(b), 408, 408A, 457(b), and 501(c)(18) of the Internal Revenue Code of 1986 and any funds in a Federal Thrift Savings Plan account as provided in section 8439 of title 5, United States Code;
 (B)any retirement program or account included in any successor or similar provision that may be enacted and determined to be exempt from tax under the Internal Revenue Code of 1986; and
 (C)any other retirement plans, contracts, or accounts (as determined by the Secretary of Health and Human Services)..
			(b)SSI program
 (1)Income disregardSection 1612(b) of such Act (42 U.S.C. 1382a(b)) is amended— (A)by striking ; and at the end of paragraph (25);
 (B)by striking the period at the end of paragraph (26) and inserting ; and; and (C)by adding at the end the following:
						
 (27)any amount received by the individual, to the extent that the amount is contributed by the individual to a program, plan, contract, or account referred to in section 1613(a)..
 (2)Resource disregardSection 1613(a) of such Act (42 U.S.C. 1382b(a)) is amended— (A)by striking ; and at the end of paragraph (16);
 (B)by striking the period at the end of paragraph (17) and inserting ; and; and (C)by adding at the end the following:
						
							(18)
 (A)any funds in a plan, contract, or account, described in sections 401(a), 403(a), 403(b), 408, 408A, 457(b), and 501(c)(18) of the Internal Revenue Code of 1986 and any funds in a Federal Thrift Savings Plan account as provided in section 8439 of title 5, United States Code;
 (B)any retirement program or account included in any successor or similar provision that may be enacted and determined to be exempt from tax under the Internal Revenue Code of 1986; and
 (C)any other retirement plans, contracts, or accounts (as determined by the Commissioner of Social Security)..
 (c)LIHEAPThere shall not be included in any determination under section 2605(b)(2)(B) of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8624(b)(2)(B)) of household eligibility for Low-Income Home Energy Assistance Program funds, any amount contributed to, and the value of—
 (1)any funds in a plan, contract, or account, described in sections 401(a), 403(a), 403(b), 408, 408A, 457(b), and 501(c)(18) of the Internal Revenue Code of 1986 and any funds in a Federal Thrift Savings Plan account as provided in section 8439 of title 5, United States Code;
 (2)any retirement program or account included in any successor or similar provision that may be enacted and determined to be exempt from tax under the Internal Revenue Code of 1986; and
 (3)any other retirement plans, contracts, or accounts (as determined by the Secretary of Health and Human Services).
				
